                        Case 19-23111-jra       Doc 10     Filed 11/02/19       Page 1 of 4
                                      United States Bankruptcy Court
                                      Northern District of Indiana
In re:                                                                                  Case No. 19-23111-jra
Lolita K Barksdale                                                                      Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0755-2           User: admin                  Page 1 of 2                   Date Rcvd: Oct 31, 2019
                               Form ID: 309A                Total Noticed: 62


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 02, 2019.
db             +Lolita K Barksdale,    6634 Howard Ave.,     Front,    Hammond, In 46324-1306
smg            +Indiana Employment Security Division,      10 North Senate Street,    Indianapolis, IN 46204-2201
14857386       +AT&T U Verse,     208 S Akard Street,     Dallas TX 75202-4206
14857384       +Allstate Property,    and Casualty Ins. Co,      P 0 Box 3589,   Akron OH 44309-3589
14857385       +Amazon.com,    P 0 Box 80726,     Seattle WA 98108-0726
14857393       +City of Chicago/ Dept of,     Administrative Hearings,     400 W Superior St,
                 Chicago IL 60654-3409
14857394       +City of Chicago/ Dept of,     Administrative Hearings,     740 N Sedgwick St,
                 Chicago IL 60654-8488
14857398       +Credence Resource Management LLC,       P 0 Box 2300,    Southgate MI 48195-4300
14857401       +Credit Acceptance Corp,     25505 W 12th Mile,      Southfield MI 48034-8316
14857400       +Credit Acceptance Corp,     P 0 Box 5070,    Southfield MI 48086-5070
14857406       +Dynamic Recovery Solutions LLC,      P 0 Box 25759,    Greenville SC 29616-0759
14857407       +Equifax,    P 0 Box 740241,    Atlanta GA 30374-0241
14857408       +Experian,    P 0 Box 2002,    Allen TX 75013-2002
14857409       +Flight Club New York, LTD,     812 Broadway,     New York NY 10003-4848
14857410       +Geico,    1 Geico Plaza,    Washington DC 20076-0005
14857411       +Genesis/ FirstElectronicBank,      P 0 Box 4499,    Beaverton OR 97076-4499
14857412       +ILL Currency,    341 E Liberty St,     Lancaster PA 17602-1963
14857187       +Lake County Treasurer,     Attention: Bankruptcy Clerk,     2293 North Main Street,
                 Crown Point IN 46307-1854
14857415       +Mea Munster    LLC,   901 MacArthur Blvd,       Munster IN 46321-2901
14857416       +National City Bank,    20 Stanwix St,     Pittsburgh PA 15222-1323
14857422       +PNC Bank N A,    200 S Broad St Fl 2,     Phila PA 19102-3803
14857423       +PP NW INC,    8232 Kennedy Ave,     Highland IN 46322-1133
14857421       +Pierce & Associates,     1 N Dearborn Ste 1300,     Chicago IL 60602-4373
14857427       +Sheriff of Lake County,     2293 N Main St,      Crown Point IN 46307-1854
14857428       +StockX,    1046 Woodward    Ave,    Detroit MI 48226-1906
14857433       +TCF National Bank,    8690 East Point Douglas Rd S,      Cottage Grove MN 55016-4007
14857435       +TransUnion,    P 0 Box 1000,     Chester PA 19016-1000
14857436       +Village of Evergreen Park,     9418 S Kedzie Ave,     Evergreen Park IL 60805-2324
14857437       +Village of Lansing,    3141 Ridge Rd,      Lansing IL 60438-3087
14857438       +Wow, Internet & TV & Phone,       P 0 Box 4350,    Carol Stream IL 60197-4350

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QDLFREELAND.COM Nov 01 2019 07:13:00       Daniel L. Freeland,    9105 Indianapolis Boulevard,
                 Highland, IN 46322-2553
ust             E-mail/Text: ustpregion10.so.ecf@usdoj.gov Nov 01 2019 03:45:48        Nancy J. Gargula,
                 100 East Wayne Street, 5th Floor,    South Bend, IN 46601-2349
14857383       +E-mail/Text: backoffice@affirm.com Nov 01 2019 03:47:12       Affirm Inc,    P 0 Box 720,
                 San Francisco CA 94104-0720
14857382       +E-mail/Text: backoffice@affirm.com Nov 01 2019 03:47:12       Affirm Inc,
                 650 California St Fl 12,    San Francisco CA 94108-2716
14857387       +E-mail/Text: bk@blittandgaines.com Nov 01 2019 03:45:24       Blitt and Gaines PC,
                 661 Glenn Ave,    Wheeling IL 60090-6017
14857390        EDI: CAPITALONE.COM Nov 01 2019 07:13:00      Capital One Bank USA N.A.,      P 0 Box 85015,
                 Richmond VA 23285
14857405       +EDI: CREDPROT.COM Nov 01 2019 07:13:00      Credit Protection Association,
                 13355 Noel Rd Ste 2100,    Dallas TX 75240
14857388       +E-mail/PDF: resurgentbknotifications@resurgent.com Nov 01 2019 03:55:31        Cach, LLC,
                 55 Beattie Place Ste 110,     Greenville SC 29601-5115
14857389       +EDI: CAPITALONE.COM Nov 01 2019 07:13:00      Capital One Bank USA N.A.,      P 0 Box 30285,
                 Salt Lake City UT 84130-0285
14857391       +EDI: CAPITALONE.COM Nov 01 2019 07:13:00      Capital One/ Walmart,     P 0 Box 30281,
                 Salt Lake City UT 84130-0281
14857392       +Fax: 602-659-2196 Nov 01 2019 05:46:54      ChexSystems,    7805 Hudson Rd Ste 100,
                 Woodbury   MN 55125-1703
14857396       +E-mail/Text: comedbankruptcygroup@exeloncorp.com Nov 01 2019 03:46:43        ComEd,
                 3 Lincoln Center,    Oakbrook Terrace IL 60181-4204
14857395       +EDI: COMCASTCBLCENT Nov 01 2019 07:13:00      Comcast,    P 0 Box 3002,
                 Southeastern PA 19398-3002
14857397       +EDI: CONVERGENT.COM Nov 01 2019 07:13:00      Convergent Outsourcing,      800 SW 39th St,
                 Renton WA 98057-4927
14857399       +E-mail/Text: bankruptcy@credencerm.com Nov 01 2019 03:46:48
                 Credence Resource Management LLC,     17000 Dallas Pkwy Ste 204,     Dallas TX 75248-1940
14857404       +E-mail/PDF: creditonebknotifications@resurgent.com Nov 01 2019 03:56:19        Credit One Bank,
                 6801 Cimarron Road,    Las Vegas NV 89113-2273
14857403       +E-mail/PDF: creditonebknotifications@resurgent.com Nov 01 2019 03:55:28        Credit One Bank,
                 P 0 Box 98872,    Las Vegas NV 89193-8872
14857402       +E-mail/PDF: creditonebknotifications@resurgent.com Nov 01 2019 03:56:14        Credit One Bank,
                 P 0 Box 98875,    Las Vegas NV 89193-8875
14857188        E-mail/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV Nov 01 2019 03:47:12
                 Indiana Department of Revenue,    Bankruptcy Section - MS 108,     100 North Senate Avenue, N240,
                 Indianapolis IN 46204
                             Case 19-23111-jra             Doc 10        Filed 11/02/19         Page 2 of 4



District/off: 0755-2                  User: admin                        Page 2 of 2                          Date Rcvd: Oct 31, 2019
                                      Form ID: 309A                      Total Noticed: 62


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
14857413       +E-mail/Text: DORBANKRUPTCYCOURTNOTICES@DOR.IN.GOV Nov 01 2019 03:47:12
                 Indiana Department of Revenue,     100 N Senate Ave Ste N105,     Indianapolis IN 46204-2217
14857414       +E-mail/Text: bncnotices@becket-lee.com Nov 01 2019 03:45:01       Kohls Department Store,
                 PO Box   3115,   Milwaukee WI 53201-3115
14857417       +E-mail/Text: bankrup@aglresources.com Nov 01 2019 03:44:31       Nicor Gas,    P 0 Box 190,
                 Aurora IL 60507-0190
14857418       +E-mail/PDF: nipscobankruptcymailbox@nisource.com Nov 01 2019 04:07:56       Nipsco,
                 801 E 86th Ave,    Merrillville IN 46410-6272
14857420       +E-mail/Text: bnc@nordstrom.com Nov 01 2019 03:45:06       Nordstrom TD Bank USA,    P 0 Box 6555,
                 Englewood CO 80155-6555
14857419       +E-mail/Text: bnc@nordstrom.com Nov 01 2019 03:45:06       Nordstrom TD Bank USA,
                 13531 E Caley Ave,    Englewood CO 80111-6505
14857424       +E-mail/Text: bk@rgsfinancial.com Nov 01 2019 03:44:54       RGS Financial,
                 1700 Jay Eli Dr Ste 200,    Richardson TX 75081-6788
14857431       +EDI: RMSC.COM Nov 01 2019 07:13:00      SYNCB/ TJX CO PLCC,    P 0 Box 965015,
                 Orlando FL 32896-0001
14857432       +EDI: RMSC.COM Nov 01 2019 07:13:00      SYNCB/ Walmart,    P 0 Box 965024,
                 Orlando FL 32896-0001
14857429       +EDI: RMSC.COM Nov 01 2019 07:13:00      SYNCB/JC Penneys,     P 0 Box 965007,
                 Orlando FL 32896-0001
14857430       +EDI: RMSC.COM Nov 01 2019 07:13:00      SYNCB/JC Penneys,     4125 Windward Plaza,
                 Alpharetta GA 30005-8738
14857425       +E-mail/Text: jennifer.chacon@spservicing.com Nov 01 2019 03:47:14
                 Select Portfolio Servicing,    3217 S Decker Lake Dr,    Salt Lake City UT 84119-3284
14857434        EDI: AISTMBL.COM Nov 01 2019 07:13:00      T Mobile,    12920 SE 38th St,   Bellevue WA 98006
                                                                                               TOTAL: 32

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14858457*       ++INDIANA DEPARTMENT OF REVENUE,    ATTN BANKRUPTCY,    100 N SENATE AVE,
                   INDIANAPOLIS IN 46204-2253
                 (address filed with court: Indiana Department of Revenue,      Bankruptcy Section - MS 108,
                   100 North Senate Avenue, N240,    Indianapolis IN 46204)
14858456*        +Lake County Treasurer,   Attention: Bankruptcy Clerk,     2293 North Main Street,
                   Crown Point IN 46307-1854
14857426       ##+Select Portfolio Servicing,    3815 South West Temple    St,   Salt Lake City UT 84115-4412
                                                                                                TOTALS: 0, * 2, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 02, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 31, 2019 at the address(es) listed below:
              Daniel L. Freeland   dlf9601t@aol.com, dfreeland@ecf.axosfs.com
              Nancy J. Gargula   USTPRegion10.SO.ECF@usdoj.gov
                                                                                            TOTAL: 2
                                   Case 19-23111-jra              Doc 10        Filed 11/02/19          Page 3 of 4

Information to identify the case:

Debtor 1:
                      Lolita K Barksdale                                            Social Security number or ITIN:   xxx−xx−2705
                                                                                    EIN: _ _−_ _ _ _ _ _ _
                      First Name    Middle Name   Last Name

Debtor 2:                                                                           Social Security number or ITIN: _ _ _ _
                      First Name    Middle Name   Last Name
(Spouse, if filing)                                                                 EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:         Northern District of Indiana                Date case filed for chapter:        7     10/31/19

Case number:19−23111−jra
Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                         12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.
The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                  About Debtor 1:                                        About Debtor 2:

1.        Debtor's full name                      Lolita K Barksdale

2.        All other names used in the aka Lolita K Scott, aka Lolita K Barksdale−Scott
          last 8 years

3.      Address                                   6634 Howard Ave.
                                                  Front
                                                  Hammond, In 46324

4.      Debtor's attorney                                                                                Contact phone _____________
                                                  None
        Name and address                                                                                 Email:

5.      Bankruptcy trustee                        Daniel L. Freeland                                     Contact phone 219−922−0800
                                                  9105 Indianapolis Boulevard
        Name and address                          Highland, IN 46322                                     Email: dlf9601t@aol.com
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                               Case 19-23111-jra                    Doc 10           Filed 11/02/19              Page 4 of 4
Debtor Lolita K Barksdale                                                                                                      Case number 19−23111−jra


6. Bankruptcy clerk's office                         5400 Federal Plaza                                               Hours open:
                                                     Suite 2200                                                       9:00 a.m. − 4:00 p.m. Monday −
    Documents in this case may be filed at           Hammond, IN 46320                                                Friday
    this address. You may inspect all records
    filed in this case at this office or online at
    www.pacer.gov.                                                                                                    Contact phone 219−852−3480

                                                                                                                      Date: 10/31/19

7. Meeting of creditors                              December 3, 2019 at 11:30 AM                                     Location:

    Debtors must attend the meeting to be            The meeting may be continued or adjourned to a                   1st Floor, Suite 1700, Corner of
    questioned under oath. In a joint case,                                                                           Hohman Ave & Douglas St,
    both spouses must attend. Creditors may          later date. If so, the date will be on the court
    attend, but are not required to do so.           docket.                                                          Hammond, IN 46320


8. Presumption of abuse                              The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                         Filing deadline: 2/3/20
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                     You must file a complaint:
                                                     • if you assert that the debtor is not entitled to receive a discharge of any debts under any of the
                                                       subdivisions of 11 U.S.C. § 727(a)(2) through (7), or

                                                     • if you want to have a debt excepted from discharge under 11 U.S.C § 523(a)(2), (4), or (6).

                                                     You must file a motion:
                                                     • if you assert that the discharge should be denied under § 727(a)(8) or (9).


                                                     Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                     The law permits debtors to keep certain property as exempt.      conclusion of the meeting of creditors
                                                     If you believe that the law does not authorize an exemption
                                                     claimed, you may file an objection.


10. Proof of claim                                   No property appears to be available to pay creditors. Therefore, please do not file a
                                                     proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless       will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                   deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                  The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                     not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                     exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                     www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                     debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                     objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                     page 2
